Title: From Thomas Jefferson to William Branch Giles, 29 August 1823
From: Jefferson, Thomas
To: Giles, William Branch


Dear Sir
Monticello
Aug. 29. 23.
On reciept of your former letter of May 31. I communicated it to my grandson Jefferson Randolph. on consideration of the subject, he was induced to think that the vindication of Colo W. C. Nicholas’s character, if it needed it at all, would be particularly incumbent on his brother Norborne Nicholas, and would, in his, be in more competent hands. he therefore communicated the latter to him, & referred to him to act on it as he should think best. your last letter of July 29. came to my hands on the 21st instant. Jefferson was then absent on a journey, so that I did not see him till the evening of the 27th when I communicated to him this letter also. he observed to me that having referred the whole matter to mr N. Nicholas, he was unwilling to meddle in it at all. I therefore went on the 28th (yesterday) to Charlottesville at the hour prescribed, & found there mr Pollard with his counsel mr Dyer, but no magistrates. I had written my answers to your interrogatories and shewed them to the gentlemen, asking of mr Pollard if (as no magistrates attended) he would suffer them to be read by consent? he said he should do whatever his counsel advised. I then asked his counsel, who answered that they could consent to nothing; at the same time acknoleging that the answers were such as every man would give who knew any thing of Colo Nicholas. we parted therefore re infectâ. reflecting however, on my return home, I became sensible that you must have depended either on Jefferson Randolph or myself for procuring magistrates & was mortified that, on their refusing consent, it did not occur to me, in the instant, to go out & hunt up a couple of magistrates. I therefore returned to Charlsve early this morning, found mr Pollard still there, went out & procured the attendance of two magistrates, & the deposition was taken, & is in the letter I now inclose for the clerk of your court. that you may know what it is I return you your interrogatories with the answers I gave to them, & those of the other party, with the answers to them also as scribbled on my knee. these were copied verbatim into the deposition, without a word more or less. this will explain to you why the deposition has been taken this day instead of yesterday, and with every wish which friendship can inspire, for your happy issue out of this entanglement, I give you assurances of my constant and unchangeable affection and respect.Th: Jefferson